Citation Nr: 1236084	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  09-24 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Michelle A. Marshall, Esq.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1977 to May 1983.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, denied the benefits sought on appeal.  The Appellant submitted a notice of disagreement with the denial of her claims of entitlement to service connection for the cause of the Veteran's death and entitlement to DIC under 38 U.S.C.A. § 1318 in May 2008, and timely perfected her appeal in June 2009.  

The Appellant testified before a Decision Review Officer (DRO) in October 2009 and before the undersigned Veterans Law Judge in May 2012.  Transcripts of these proceedings have been prepared and incorporated into the evidence of record.


FINDINGS OF FACT

1.  The Veteran died in April 2007.  The death certificate lists septic shock as the immediate cause of death due to intra-abdominal infection.

2.  At the time of his death, the Veteran was in receipt of service connection for: left below-the-knee amputation, rated as 60 percent disabling; Sneddon's syndrome, with organic mental disorder with depression, rated as 50 percent disabling; seizure disorder secondary to Sneddon's syndrome, rated as 40 percent disabling; peripheral vascular disease of the right lower extremity secondary to Sneddon's syndrome, rated as 20 percent disabling; livedo reticularis secondary to Sneddon's syndrome, rated as 20 percent disabling; and for hypertension secondary to Sneddon's syndrome, rated as 10 percent disabling.  The Veteran was in receipt of a combined 100 percent disability rating from May 20, 1999.

3.  A service-connected disability did not play a material role in the Veteran's death; render him less able to withstand the effects of his fatal underlying disease or diseases; or hasten his death. 

4.  The Veteran was in receipt of a combined 100 percent disability evaluation prior to his death; however, he was not continuously rated as totally disabled for a period of 10 or more years preceding his death.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or contribute substantially or materially in causing the Veteran's death.  38 U.S.C.A. §§ 1131, 1310, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2011).

2.  The criteria for DIC benefits under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 20.1106 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  VA's Duties to Notify and Assist

With respect to the Appellant's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

The Court held that in the context of a claim for DIC benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Initially, the Board notes that the Appellant was not provided with notice of VA's duties to notify and assist her with respect to her claims prior to the initial adjudication of the claims in December 2007.  A notice letter was provided to the Appellant in December 2010.  While the December 2010 letter did not specifically discuss the conditions for which the Veteran was service-connected during his lifetime, the Board notes that the Appellant discussed the Veteran's service-connected disabilities at both her October 2009 DRO hearing and her May 2010 Board hearing with the undersigned Veterans Law Judge.  As such, the Board finds that the Appellant had actual knowledge of the Veteran's service-connected disabilities.  Any error on the first element of Hupp notice is considered harmless.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Although this letter was not sent prior to initial adjudication of the Appellant's claims, this was not prejudicial to her, since she was subsequently provided adequate notice in December 2010, she was provided ample time to respond with additional argument and evidence, the claims were readjudicated and a supplemental statement of the case was provided to the Appellant in January 2012.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Further, since the Board has concluded that the preponderance of the evidence is against the claims of entitlement to service connection for the cause of the Veteran's death and entitlement to DIC benefits under 38 U.S.C.A. § 1318, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Appellant was notified and aware of the evidence needed to substantiate her claims, as well as the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Appellant have been obtained, to the extent possible.  The Appellant has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claims.  Review of the Veteran's electronic Virtual VA file was also negative for any newly associated documents.

The duty to assist also includes obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Appellant was afforded VA medical opinions in November 2007 and December 2011 as to whether the Veteran's cause of death can be directly attributed to his service-connected disabilities.  See 38 U.S.C.A. § 5103A(a) (West 2002); see also De LaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  Further opinion is not needed on the cause of death claim because, at a minimum, there is no persuasive and competent evidence that the Veteran's cause of death may be associated with his military service or service-connected disabilities.  This is discussed in more detail below.

As noted above, the Appellant was also afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which she presented oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ or DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the bases of the prior determination, the elements of the claims that were lacking to substantiate the claims for benefits.  Significantly, neither the Appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Appellant is represented by private counsel in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Appellant has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Appellant has had a meaningful opportunity to participate in the adjudication of her claims such that the essential fairness of the adjudication is not affected.
II.  The Merits of the Claims

The Appellant contends that she is entitled to service connection for the cause of the Veteran's death as well as DIC benefits under 38 U.S.C.A. § 1318.  The Board disagrees.

A.  The Cause of the Veteran's Death

The Appellant contends that she is entitled to service connection for the cause of the Veteran's death.  The Board disagrees.

Relevant Law and Regulations

Benefits may be awarded to a veteran's surviving spouse for death resulting from a service-connected disability.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2011).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b) (2011).

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially to death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 C.F.R. § 3.312(c)(1) (2011).  Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  See 38 C.F.R. § 3.312(c)(2) (2011).  However, service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of the death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  See 38 C.F.R. § 3.312(c)(3) (2011).

The regulations also state that there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition affected a vital organ and was of itself of a progressive and debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2011).

In order for service connection for the cause of a veteran's death to be granted, three elements must be present: (1) evidence of death; (2) evidence of in-service incurrence of disease or injury and/or service-connected disability; and (3) medical nexus evidence linking (1) and (2).  Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Analysis

In this case, element (1) has obviously been met.  With respect to element (2), at the time of the Veteran's death service connection was in effect for: left below-the-knee amputation, rated as 60 percent disabling; Sneddon's syndrome, with organic mental disorder with depression, rated as 50 percent disabling; seizure disorder secondary to Sneddon's syndrome, rated as 40 percent disabling; peripheral vascular disease of the right lower extremity secondary to Sneddon's syndrome, rated as 20 percent disabling; livedo reticularis secondary to Sneddon's syndrome, rated as 20 percent disabling; and for hypertension secondary to Sneddon's syndrome, rated as 10 percent disabling.  The Veteran was in receipt of a combined 100 percent disability rating from May 20, 1999.  Shedden element (2) is therefore met.  See Shedden, supra.

With respect to Shedden element (3), after a review of all the evidence of record, the Board finds that the competent evidence of record is against a finding that the cause of the Veteran's death was related to service.

The Veteran died in April 2007.  The Certificate of Death indicates that septic shock was the immediate cause of death due to intra-abdominal infection.  No autopsy was performed.  The Appellant asserts that the cause of the Veteran's death was due to his service-connected Sneddon's syndrome.  Specifically, she contends that Sneddon's syndrome can manifest in many ways, including gastrointestinal bleeds, abdominal pain, renal failure and eventually sepsis, which was the cause of the Veteran's death.

The Appellant was afforded a VA medical opinion in November 2007, to evaluate the relationship between the Veteran's service-connected disabilities and his cause of death.  The VA examiner noted that the Veteran died in April 2007, the cause of his death listed on the Certificate of Death as septic shock due to intra-abdominal infection.  Other contributing conditions were multiple organ failure and leukemia.  As noted, no autopsy was performed.  The VA examiner stated that the Veteran had a long history of Sneddon's syndrome.  Sneddon's syndrome was defined as a vascular syndrome characterized by the association of livedo reticularis and cerebrovascular lesions.  The diagnosis of Sneddon's syndrome was clinical and had been well established in the Veteran.  Histological changes in small and medium vessels of the skin and brain in Sneddon's syndrome are occlusive and non-inflammatory.  Inflammatory changes may be seen early in the disease course, but chronic findings are non-inflammatory.  Thus, the mainstay of therapy for Sneddon's syndrome is chronic anticoagulation.  The VA examiner noted that the Veteran had been on chronic Coumadin for anticoagulation since at least 1994.  The Veteran also had antiphospholipid antibodies, which predisposed him to thromboembolic events, and for which he was appropriately being treated with prophylactic anticoagulation.  See VA Medical Opinion Report, November 9, 2007.

It was noted that the manifestations of the Veteran's Sneddon's syndrome had been vascular in nature, with presumed small vessel occlusion resulting in livedo reticularis of the skin (nondiagnostic skin biopsy of October 21, 1992); and small to medium vessel occlusion resulting in peripheral vessel disease in the lower extremities (endarteritis obliterans of the left post tibial artery post left below-knee-amputation of November 20, 1997); as well as presumed small to medium vessel occlusion of the brain resulting in transient ischemic attack and stroke.  Sneddon's syndrome was also noted to be clinically associated with hypertension, for which the Veteran was granted service connection.  Id.

The VA examiner summarized the Veteran's medical history immediately preceding his death as follows.  He was admitted to the VA Medical Center (VAMC) on April 11, 2007, with a five-day history of mid-epigastric abdominal pain.  The Veteran's International Normalized Ratio (INR) upon admission was 11.02, indicating supratherapeutic anticoagulation.  The high INR at admission increased the likelihood that the Veteran's abdominal pain was related to peptic ulcer disease (PUD) rather than mesenteric ischemia.  Gastrointestinal (GI) evaluation on April 11, 2007, determined that the abdominal pain was consistent with PUD, similar to a previous episode in June 2006, which was documented by endoscopy on June 23, 2006.  Proton-pump inhibitors (PPIs) were given throughout hospitalization.  Endoscopy was recommended but could not be safely performed until the Veteran's coagulation status was normalized (which it did by April 14, 2007 following administration of vitamin K.)  Mesenteric vessel angiography was considered for evaluation of possible mesenteric ischemia, but could not be done because of the Veteran's renal insufficiency, which would likely have worsened with administration of intravenous (IV) contrast dye.  Mesenteric Dopplers were attempted on April 13, 2007, but could not be performed.  Id.

The Veteran continued to have abdominal pain throughout his hospitalization requiring opiods for control.  Per the VA examiner's review of the clinical notes, it was determined that the Veteran's abdominal pain did not appear to change significantly during hospitalization, and physical examination revealed intermittent abdominal pain, both diffuse and mid-epigastric.  On April 15, 2007, the Veteran developed sudden upper GI bleed and hypotension prompting transfer to the intensive care unit (ICU).  The clinical notes did not indicate any abdominal pain at the time of the Veteran's GI bleed and hypotension.  Id.

The clinical progress notes from the ICU from April 15, 2007 and April 16, 2007, indicated that sepsis was thought to be from either a pulmonary or GI source, and appropriate antibiotic coverage was given to cover both.  The Veteran was not on any immunosuppressant at the time of admission or through his hospitalization, which would have rendered him more susceptible to infection.  High dose IV steroids were started in the ICU on April 15, 2007, as is the standard of care for the majority of ICU patients, and would not have predisposed the Veteran to infection.  Blood cultures dated April 15, 2007, did not yield any organisms that could help determine the source of infection.  In terms of the relationship between the Veteran's ultimate cause of death (sepsis) and his service-connected Sneddon's syndrome, the following should be considered: since sepsis was thought to be from a pulmonary or GI source, it is appropriate to evaluate whether Sneddon's syndrome cause or contributed to a pulmonary or GI source of sepsis.  Id.

The VA examiner concluded that Sneddon's syndrome is not known to be associated with pulmonary manifestations.  Throughout his hospitalization, the Veteran did not complain of chest pain, cough or shortness of breath.  Serial chest radiographs showed findings consistent with pulmonary edema (not unexpected after massive IV fluid administration), but no infiltrates to suggest infection.  Sneddon's syndrome is also not known to be associated with abdominal abnormalities, and in particular is not known to be associated with PUD.  Mesenteric ischemia is a reasonable consideration in a patient with known vasculopathy with new onset abdominal pain.  The clinical characteristics of the Veteran's abdominal pain during this admission did not, in the VA examiner's opinion, differentiate between pain from PUD and mesenteric ischemia.  The high INR at admission increased the likelihood that the Veteran's abdominal pain was related to PUD rather than mesenteric ischemia.  Mesenteric ischemia from vascular occlusion would be expected to result in abdominal pain and possible bloody stools, but would not be expected to result in sepsis unless necrosis or perforation of the gut occurred.  In the absence of an autopsy, this could not be determined.  Further discussion of whether or not mesenteric ischemia was present was determined to be outside the VA examiner's realm of expertise (i.e. rheumatology).  Ultimately, the VA examiner opined that since there was no clear evidence that mesenteric ischemia was present, it was less likely than not that the Veteran's service-connected Sneddon's syndrome cause or contributed to the Veteran's sepsis.  Id.

The Appellant submitted a private medical opinion from T.L.H., M.D., with respect to the question of the cause of the Veteran's death in September 2009.  Dr. T.L.H. noted at the outset that the Veteran had a very unusual medical history and had received much of his care from VA.  He stated that VA had been very thorough over the years in diagnosing the Veteran with a very obscure medical condition (Sneddon's syndrome), that was the basis for nearly all of the Veteran's problems and "certainly his death."  In explaining Sneddon's syndrome, Dr. T.L.H. noted:

Sneddon's syndrome is an arteriopathy associated with many other problems.  This includes a characteristic rash called Livedo Reticularis.  This is a bluish mottling of the skin, usually of the legs, and the appearance of which may be aggravated by cold.  Another major component is cerebral damage with cerebrovascular accidents (CVA, stroke) and progressive cognitive impairment ending eventually in dementia.  This eventually involves the circulation in the eyes, kidneys, heart, muscles, and extremities with peripheral vascular disease and many other areas.

It is associated with hypertension and ischemic heart disease, heart valve lesions and venous thromboses.  Many cases also involve certain antibodies called Anti-Phospholipid (aPL) antibodies and Anti-Prothrombin (aPT) antibodies.

Vascular thromboses and emboli from cardiac sources are most often the cause of the CVA.  Immunosuppression and aspirin therapy are not effective.  Coumadin (Warfarin) anti-coagulation is still the most effective treatment, but the anti-coagulation must be kept at high levels with the INR greater than three units.  The vascular disease is generalized and often accompanied by arteriosclerosis, systemic arterial hypertension, valvular heart disease and the presence of aPL antibodies.

A reduced perfusion of the skin (seen as a blue or red-brown mottling) often precedes the CVA.

The treatment of Sneddon's syndrome with anticoagulants is more complicated with the presence of the aPL antibodies, as in the Veteran's case.  Specifically:

* Warfarin sensitivity is conferred by the presence of cytochrome oxidase P-450 (CYP-450) problems and can be associated with severe bleeding as Coumadin is broken down in the body through the CYP-450 system in the liver.

* The presence of aPL antibody accentuates the prothrombic state (hyper-coagulability) that exists when Coumadin is withdrawn.

* Abrupt withdrawal of Coumadin by the physician may result in thrombic events (CVA, myocardial infarction (MI), or emboli to kidneys, fundi, gut, or other areas.)

* Coverage with Low Molecular Weight (LMW) heparin during the period of withdrawal may reduce this risk.

* The PT and the standard partial thromboplastin time (PTT) may be prolonged in the presence of aPL antibody, thus diminishing the accuracy of these assays in the monitoring of the effectiveness of the anticoagulant therapy.

* The PR/INR assays are also inaccurate in these cases and may provide results that vary widely.

* Chromogenic factor X levels and the Prothrombin-Proconvertin time more accurately reflect the level of the anticoagulation in these patients on Warfarin therapy and having aPL antibodies.

Dr. T.L.H. reported the Veteran's hospital admission prior to his death as follows.  The Veteran first presented to A.C.H. with the complaint of abdominal pain.  The findings were: temperature of 96.7 degrees Fahrenheit; blood pressure (BP) of 153/99; pulse (P) was 91; respiration (R) was 16; and superoxide saturation (O2 Sat) was 96 percent of room air.  Laboratory findings were as follows: white blood cell count (WBC) was 21.7; INR was 5.6 (on 5 milligrams (mg) of Coumadin QD); creatine was 2.0 (with his baseline at 1.7 - 1.8); and Troponin was 0.05.  It was also noted that the Veteran suffered from hypertension, his INR was high on his normal dose of 5 mg of Coumadin, his renal function was a bit worse than his usual baseline, he had a high WBC with no fever, there was slightly low oxygenation, and there was no blood evidence of MI.  

He was then transferred to the Cleveland VAMC.  Upon admission, he was found to have laboratory results showing an INR of 11.  He was immediately given 5 mg of vitamin K, which was repeated on the following day and then again with a 10 mg dose on April 13, 2007, bringing his INR down to 1.2.  At that time, oxygenation was good and there was no evidence of fever.  Abdominal pain did not seem to be as bad as initially.  However, on the morning of April 15, 2007, the Veteran attempted to go to the bathroom on his own and was found weak on the floor with hematemesis (stomach blood vomited).  His BP had dropped to 70/50 with P of 89 and R of 24 and lower oxygenation with O2 Sat of 86 percent on five liters of oxygen.  At that time, it was clear that the Veteran had GI bleeding, he was hypotensive, his oxygenation was very low in spite of plenty of oxygen, his respiratory rate had gone up as it should, his pulse had not gone up as expected and his INR was 1.21.

Laboratory findings showed a large drop in the Veteran's Hematocrit from the GI bleed.  He was transferred to the ICU with the premise that his Systemic Inflammatory Response Syndrome (SIRS) criteria were positive x2 and therefore, he had sepsis.  Dr. T.L.H. noted however, that there was no known source of infection.  VAMC treatment notes stated possible mesenteric insufficiency or 2/2 GI source.  Then an A-line and Tri-le catheter were placed.  The Veteran had 13 - 16 liters of fluid (notes varied).  Medication included Levophed, Dobutamine and Vasopressin.  The Veteran was intubated within several hours.  For the septic shock, he was started on Zosyn, Vancomycin, and Azithromycin with a statement of possible resolving pneumonia on chest radiograph, although no report was found with such a diagnosis.  A renal consult revealed a worsening renal condition and overnight the Veteran suffered from multiple organ failure.  He ultimately went into Asystole and was pronounced dead.

Dr. T.L.H. stated that the primary diagnosis of septic shock was based on two factors: (1) that the Veteran had a massive BP drop; and (2) that he had two positive SIRS criteria.  It was noted that SIRS is a way of determining risk during certain conditions.  Primarily it is assumed that there is a likelihood of sepsis (infection in the blood spreading over the whole body).  The Veteran was stated as being positive, which requires two of the following criteria be met:

* Temperature < 36 or > 38 Degrees Celsius
* Tachycardia > 90
* Respiration > 20 or pCO2 < 32
* White Blood Cell Count < 4000 or > 12,000

The only temperature found around this time was 35.9 degrees Celsius (but it had been that several days earlier), pulse of 89 (then 91 at ICU) and respiration of 16.  The WBC could not be used as a met-criteria due to its elevation on admission with the known Leukemia.  As such, Dr. T.L.H. concluded that no SIRS criteria were met.  Dr. T.L.H. also noted that there were no records whatsoever of any culture taken, of any culture results, or of any tissue samples or tissue culture, let alone any showing of infection.  As such, he determined that there was absolutely no evidence of infection.  As a result of this determination, the other primary condition of intra-abdominal infection was also inaccurate and did not exist at the time of the Veteran's death.

Rather, Dr. T.L.H. opined that the following is what actually happened.  The Veteran was initially noted to have an INR of 5.6 at A.C.H., which was noted as 11 upon his admission to the VAMC.  "This should have been the first warning of the aPL INR accuracy problems noted above."  The Veteran was given 20 mg of vitamin K over the next several days until his INR was 1.21.  "This sealed his fate."  He had no bleeding when his INR was 11 and did not start bleeding until his INR was 1.21 and this was not questioned.  In Dr. T.L.H.'s opinion, the course unfolded as this:

[The Veteran's] Sneddon's syndrome, with its aPL syndrome that he also had, caused an inaccurate INR, which was overlooked.  The INR is a computed value adjusted to remove any difference from one laboratory to another so that readings can be accurately compared and Coumadin adjusted safely.  Upon giving the vitamin K (without any LMW Heparin for protection during this withdrawal), he re-entered his hyper-coagulation state.  He started developing multiple emboli.  The nephrologist noted the dusky right leg (which often heralds the emboli as noted above).  Within hours of his INR being so low, he developed unusual behavior - specifically he was irritated and attempted to leave the hospital.  Claudication symptoms were noted.  Shortly after that he had much more severe abdominal pain noted.  The night of April 14, 2007, the O2 saturations dropped from 95 percent to 92 percent without anyone noticing.  Three hours before he was found in the bathroom with the GI bleed, a nursing evaluation showed severe abdominal pain and large BP drop from 147/84 to 104/67 with absolutely no action taken.  He then had the emesis with blood.  That three hours after the BP drop and before the emesis was a critical time for intervention.  The O2 saturation dropped despite even higher and higher amounts of oxygen.  This obviously had to be shunting, but that was largely ignored.  His renal function took a dramatic turn for the worse.

It is apparent that he started throwing emboli first to the brain, then to the gut, which caused tissue breakdown and the bleeding (when his INR was 1.21 and no bleeding at an INR of 11).  There was warning of this in the BP and the nurses' notes.  He was labeled as septic shock with no evidence and treatment basically in that direction, ignoring the hyper-coagulability and the emboli that were going everywhere - first to his brain, then GI, pulmonary emboli, renal emboli, and heart.  His creatine phosphokinase with shock and heart damage hit an unheard of 7883 (normal is 0 - 250).  His heart, which was no longer able to respond appropriately to the shock, maintained a 'normal' pulse of 90.  He certainly had multiple organ failure, but not from sepsis or septic shock.  

It is clear that the whole sequence of events leading to the death of [the Veteran] on [redacted] was a direct result of the Sneddon's syndrome, which is recognized by VA as a service-related diagnosis.

See Private Medical Opinion Report, T.L.H., M.D., September 18, 2009.

In order to reconcile the November 2007 VA medical opinion and the September 2009 private medical opinion, the Appellant was afforded a second VA medical opinion in December 2011.  By way of history, it was noted that Sneddon's syndrome was first described in the medical literature in 1965.  This diagnosis was felt to apply when neurologic deficits were seen along with livedo reticularis of the skin.  Since 1965, it is understood that many of the patients with Sneddon's syndrome have antibodies directed against a complex of membrane phospholipids and serum proteins that reside in proximity to these phospholipids.  

These antibodies can be detected by assays that measure binding to phospholipids (anti-cardiolipin antibody testing, antiphospholipid antibody testing), measure binding to a serum protein that can be found in proximity to membrane phospholipids (antibodies to beta - 2 glycoprotein I), or demonstrate the effect of these antibodies on clotting tests (partial thromboplastin time (PTT), dilute Russell's viper venom time (DRVVT) or the lupus anticoagulant test (PTT or DRVVT with normal plasma added to the patient plasma, with or without excess phospholipid).  The hypercoagulable state that results from the presence of antiphospholipid antibodies is called the Antiphospholipid Syndrome.  

In the current terminology, patients with the Antiphospholipid Syndrome with no associated autoimmune rheumatologic disease would be diagnosed with Primary Antiphospholipid Syndrome and patients with the Antiphospholipid Syndrome in the setting of systemic lupus erythematous or other rheumatologic autoimmune disease would be diagnosed with Secondary Antiphospholipid Syndrome.  Livedo reticularis and cerebral ischemia are well known to occur in the Antiphospholipid Syndrome, in addition to arterial and venous thromboses in other organs, noninfectious endocarditic, and miscarriage of a developing fetus.  Under the more recent classification scheme, many of the patients who would have been diagnosed with Sneddon's syndrome in the past would be diagnosed with the Antiphospholipid Syndrome today.  The designation "Sneddon's syndrome" would then merely be descriptive (identifying this individual as having livedo reticularis and neurologic deficits) or would be used to identify a patient with livedo reticularis and neurologic deficits in the absence of the Antiphospholipid Syndrome.

The VA examiner noted that the Veteran was diagnosed with Sneddon's syndrome in approximately 1992, and was treated with chronic warfarin anticoagulation.  Upon review of the available records, the VA examiner opined that it was more likely than not that the Veteran's livedo reticularis and neurologic deficits were caused by the Primary Antiphospholipid Syndrome.  The strongest evidence for this conclusion came from an article in which the medical problems of the Veteran and his brother were described: [Pettee, A.D. et al "Familial Sneddon's Syndrome: Clinical, Hematologic and Radiologic Findings in Two Brothers" Neurology 44: 399 (1994)].  The Veteran referred to this article in his letter to VA in July 1995.  This article showed that the Veteran demonstrated a prolonged PTT on three occasions, a prolonged RVVT on two occasions, and a failure of the PTT to correct to normal after the additional of an equal volume of normal plasma (a positive lupus anticoagulant test) on one occasion.  Antibodies to cardiolipin were not found on four testing attempts, but were found in the testing of the Veteran's brother.  The authors concluded that both brothers suffered from Sneddon's Syndrome that was caused by the Primary Antiphospholipid Syndrome and both were treated with warfarin anticoagulation.

The VA examiner stated that the rapid decline in health that ultimately proved to be fatal became clinically evident in the early morning hours of April 15, 2007.  The fatal illness was characterized by one episode of bloody emesis, systolic BP that remained below 70 mmHg despite 13 - 16 liters of IV fluids, anuric renal failure, metabolic acidosis with high serum lactate levels, pulmonary edema, and rhabdomyolysis (rapid rise of serum CPK to 8659).  

The death certificate noted the Veteran's immediate cause of death to be septic shock.  The VA examiner stated that review of the records indicated that this diagnosis was strongly supported by the available evidence.  Although terminal illness appeared to begin with upper GI bleeding, the records suggested that the bleeding was not a direct factor in the Veteran's death.  The blood hemoglobin fell from 16.1 to 11.5 on April 15, 2007, but remained stable after that and no blood transfusions were given.  The record also demonstrated that in June 2006, the Veteran was admitted to the VAMC with melena and epigastric pain.  Esophagogastroduodenoscopy revealed a gastric ulcer, gastritis and duodenitis.  Biopsy and serologic testing were both positive for H. pylori.  Given this prior history, the abdominal pain and GI bleeding during April 2007 was considered more likely than not due to a duodenal or gastric ulcer and since the bleeding appeared to have been transient, the VA examiner determined that it was not a significant factor during the final 24 hours of the Veteran's life.  The remaining features of the fatal illness were as listed above, and were consistent with septic shock.  The VA examiner referred to Neviere, R., "Sepsis and the systemic inflammatory response syndrome: Definitions, epidemiology and prognosis" in Up To Date v. 19.3, for further discussion.

It was noted that in the Veteran's case, the lack of a response to aggressive fluid resuscitation suggests that the hypotension was not due to hypovolemic shock and the normal serum troponin levels argued against an acute MI precipitating cardiogenic shock.  The respiratory care notes from April 15, 2007, documented tachypnea and tachycardia, and the laboratory testing indicated an increase in absolute neutrophil count; these clinical date were sufficient to diagnose the SIRS.  The Veteran's fluid-resistant hypotension was consistent with vasodilatory or redistributive shock, and the need for three different vasoconstrictor infusions to support his BP indicated that it was severe and refractory.  There were no clinical data to suggest a noninfectious cause of SIRS such as severe pancreatitis.  The only criteria lacking for a diagnosis of septic shock is confirmation of infection, but it was noted that this may have a straightforward explanation.

The Veteran had been diagnosed with chronic lymphocytic leukemia by flow cytometry of the peripheral blood on October 8, 2003.  Even with stable peripheral blood WBC lymphocyte counts he would have been considered an immunocompromised host, at risk to be rapidly overwhelmed by infection.  During his final hospital admission he was noted to have a four-centimeter (cm) skin ulcer on his right lower leg, and his treatment required the placement of an intravenous Hep Lock catheter.  As such, he could be characterized as an immunocompromised host with multiple potential portals of entry for pathogenic bacteria.  

In a paper describing patients with rhabdomyolysis in the setting of bacterial sepsis, 52.5 percent of the patients with clinical sepsis had negative cultures.  In another study of 191 patients with sepsis syndrome only 45 percent of patients had documented bacteremia [Crit Care Med 17:389].  The final, most severe phase of the Veteran's illness lasted approximately 36 hours, and only one pair of blood cultures was received by the laboratory during that time; these cultures were ultimately negative.  Since it is possible to have sepsis syndrome with negative blood cultures, and since the Veteran's circulatory collapse and dysfunction in multiple organs was otherwise consistent with septic shock, the VA examiner determined that it was more likely than not that the septic shock was the principal cause of death.  The cause of the septic shock was infection, although the source of the infection could not be identified without resorting to speculation.

The VA examiner also replied directly to each of Dr. T.L.H.'s allegations in his September 2009 medical opinion and concluded that his conjectures about the Veteran's fatal illness were not supported by the evidence.  First, Dr. T.L.H. asserted that the Veteran's antiphospholipid syndrome would be expected to cause difficulties in interpretation of clotting tests such as the Prothrombin Time (PT)/INR and PTT.  The VA examiner noted that in a commentary on warfarin anticoagulation in patients with the lupus anticoagulant (LAC), Kasthuri and Roubey observed that antiphospholipid antibodies "may interfere with the Prothrombin time assay, leading to an unreliable INR.  This phenomenon has been reported to occur in 6.5 to 10 percent of patients with an LAC.  It occurs most often in the subset of patients that have a prolonged INR prior to initiation of anticoagulant therapy."  [Kasthuri and Roubey Arth Rheum 57:1346 (2007)].  

Thus, 90 to 93.5 percent of patients with the antiphospholipid syndrome do not have an antibody that interferes with interpretation of the PT/INR.  In determining whether the Veteran had an antibody that would interfere with the PT we find that his PT was normal at 12.2 sec on April 15, 1992, when he was not yet treated with warfarin.  The Veteran's arterial occlusions required multiple vascular surgeries and amputations (October 1997, November 1997, and July 2001).  On each of these occasions, it was necessary for the Veteran to be off warfarin for the procedure, and on 31 different measurements of the INR during such times it was found to be normal at 1.15 or less.  The normal readings were consistent and there was no apparent pattern of variable or fluctuating INR results.  Anticoagulation Clinic notes dated from May 2005 to April 2007 noted the Veteran's anticoagulation regimen to be quite aggressive, with a target INR or three to four.  During his period there were 44 measurements of the INR and only one was greater than 6.0 (May 2, 2006).  Review of these notes revealed no concern regarding unreliable or fluctuating laboratory results.  

When admitted to the VAMC on April 11, 2007, the Veteran's initial INR was 11.02 and subsequent readings over the next two days fluctuated between 7.04 and 10.02.  Since the Veteran had abdominal pain and was at risk for GI bleeding, he was treated with daily doses of vitamin K.  The INR then came down, and the last five INR values from April 14, 2007, until the Veteran's death, were all in the range of 1.15 to 1.57.  If an autoantibody was responsible for the initially high measurements of the INR, there would not have been a correction after vitamin K therapy.  In fact, it was not plausible for an autoantibody to have been the cause for three days of high INR values (April 11 - 13) followed by three days of near-normal INR values (April 14 - 16); a more plausible explanation is that the initial high values were due to warfarin, and that treatment with vitamin K reversed the warfarin effect.

In summary, the VA examiner determined that Dr. T.L.H. was correct in pointing out that there could be difficulties in laboratory measurement of coagulation in patients with the antiphospholipid syndrome, but this principle usually applied to PTT testing in patients on heparin and did not often apply to INR testing in patients on warfarin.  Although there were patients with the antiphospholipid syndrome whose autoantibodies affected the PT and INR, there was overwhelming evidence that the Veteran was not one of those patients.  The VA examiner opined that it was much more likely than not that the INR values of 7 to 11 that were measured from April 11, 2007, to April 13, 2007, were due to the prior warfarin therapy and not due to spurious laboratory results mediated by autoantibodies.

Second, Dr. T.L.H. asserted that VA personnel seemed unaware of the potential effect of the antiphospholipid antibodies on the Prothrombin time, misinterpreted the cause of the high INR of 11.02, and made an unwise decision to reverse the warfarin anticoagulation.  The VA examiner opined that it was more likely than not that the VA inpatient medical team made the correct decision when they decided to reverse the Veteran's anticoagulation with vitamin K supplementation.  The Veteran had previously been diagnosed with H. pylori and a gastric ulcer, and it was appropriate to consider him to be at risk for upper GI bleeding.  In fact, the Veteran did vomit blood in the early morning hours of April 15, 2007; had his INR remained 7 to 10, it was determined to be more likely than not that his hemorrhage would have been worse.  Having an INR or 1.15 in the morning of April 15, 2007, was considered likely to have spared the Veteran from more serious bleeding.  Consequently, the vitamin K treatment was indicated and it was beneficial.  The VA examiner concluded that there was no evidence in the record to suggest that it was harmful.

Third, Dr. T.L.H. asserted that normalization of the INR allowed the Veteran's hypercoagulable state to become manifest, resulting in emboli to "his brain, then GI, then pulmonary emboli, renal emboli and heart."  The VA examiner noted that there was no evidence in the claims file to support Dr. T.L.H.'s assertion that reversing the anticoagulation led to thromboembolic injury to multiple organs.  When the Veteran developed respiratory failure requiring endotracheal intubation, he was placed on a Versed drip and remained unresponsive until his final cardiac arrest.  Prior to the pharmacologic sedation, there was no new neurologic deficit to suggest a recent embolus to the brain.  The VA providers did not indicate that his prior abdominal pain had worsened, and he continued to have bowel sounds, with no abdominal rigidity, no free abdominal air and no infracted bowel.  The serum troponins did not suggest MI.  The loss of renal function was consistent with that seen in patients with septic shock requiring IV vasoconstrictors to support the blood pressure.  The chest radiographs at the time of respiratory failure indicated pulmonary edema.  There was no specific evidence of any pulmonary emboli.  The rise in CPK is consistent with rhabdomyolysis in the setting of septic shock.  Mottling of the extremities was not seen until the Veteran was on high doses of IV vasoconstrictors for his hypotension.  In summary, the VA examiner concluded that there was actually no clinical feature of the final illness that suggested organ injury due to a thrombus or embolus.  Dr. T.L.H.'s assertion that the Veteran's death was caused by emboli to multiple organs was considered less likely than not.

Fourth, Dr. T.L.H. asserted that septic shock was unlikely because the available records provided no compelling evidence of infection.  The VA examiner noted that the papers cited above indicated that positive blood cultures were only found in approximately 50 percent of patients with sepsis syndrome.  In the Veteran's case, it was noted that his fatal illness evolved rapidly, leading to death in approximately 36 hours.  As a result, only one pair of blood cultures was sent.  The Veteran was determined to be too unstable to undergo any imaging other than portable plain radiographs.  Under such circumstances, the VA examiner concluded that one can still accept diagnoses of sepsis syndrome and septic shock without confirmation of the causative infection.

Finally, Dr. T.L.H. asserted that the Veteran's Certificate of Death did not show the correct primary causes of death and the primary diagnoses shown on the death certificate did not exist.  The VA examiner noted that the diagnoses to which Dr. T.L.H. referred were "septic shock" entered as the immediate cause of death, as a consequence of "intra-abdominal infection", with "multiple organ failure" and "leukemia" listed as other significant conditions.  As noted above, the VA examiner stated that the evidence suggested that the immediate cause of death was more likely than not to have been septic shock.  The records documented respiratory failure requiring intubation, circulatory failure consistent with vasodilatory shock, anuric renal failure, rapidly rising serum CPK suggesting significant injury to skeletal muscle, a rise in serum, bilirubin suggesting liver dysfunction, and ultimately asystolic cardiac arrest.  The VA examiner characterized these conditions as ample evidence of multiple organ failure.  The Veteran's chronic lymphocytic leukemia was added to his VA problem list in July 2003, and was ultimately confirmed by flow cytometry of the peripheral blood.  There was no evidence that this diagnosis was in doubt.  It was noted that Dr. T.L.H. may be correct about the absence of intra-abdominal infection.  The upper GI bleeding and the sepsis syndrome began at approximately the same time, leading to understandable concerns that infracted bowel or a perforated ulcer with peritonitis could represent an abdominal cause for the final critical illness.  However, the VA examiner determined that the GI bleeding rapidly stabilized, there were no subsequent developments to indicate a catastrophic abdominal event, and there was not sufficient evidence to say that the source of sepsis was in the abdomen.  For the diagnoses of "septic shock", "multi-organ failure" and "leukemia," there was ample evidence in the medical record to support each of these diagnoses.

Overall, the VA examiner concluded that (1) it was more likely than not that the Veteran's cause of death was septic shock; (2) the infection that caused the septic shock could not be identified without resorting to speculation; (3) it was more likely than not that the Veteran suffered from multiple organ failure; (4) and it was more likely than not that the Veteran suffered from chronic lymphocytic leukemia.  (5) Any assertion that the Veteran's principal cause of death was Sneddon's syndrome should be considered less likely than not.  [Aggressive anticoagulation with warfarin had proved effective in protecting the Veteran from new clots and his INR was greater than 3.5 from February 26, 2007 to April 14, 2007.  There was no evidence in the medical record that thromboses or emboli caused any new organ dysfunction on April 15th or 16th, 2007.]  (6) Any assertion that Sneddon's syndrome substantially or materially contributed to the Veteran's death should be considered less likely than not.  [The INR of 7 to 11 prevented any clots from forming from April 11, 2007 to April 13, 2007, and there was no evidence in the medical record that thromboses or emboli caused any new organ dysfunction on April 15th or 16th, 2007.]  (7) Any assertion that the high INR measured on April 11, 2007 through April 13, 2007, was due to the presence of antiphospholipid antibodies should be considered less likely than not.  Finally, (8) when considering the Veteran's hospitalization, any assertion that vitamin K supplementation was not indicated or was harmful to the Veteran should be considered less likely than not.

See VA Medical Opinion Report, December 12, 2011.
In response to the December 2011 VA medical opinion, the Veteran submitted a second statement from Dr. T.L.H. in April 2012.  Dr. T.L.H. repeated the information and arguments provided in his September 2009 medical opinion, with additional comments on statements made by the December 2011 VA examiner.  Initially, Dr. T.L.H. commented on the VA determination that the Veteran's GI bleeding was not a direct factor in his death.  Dr. T.L.H. reiterated that the Veteran was alert on admission and that his INR had been normalized over the first three days.  The bleeding occurred on the 5th day, with an INR of 1.2.  Dr. T.L.H. opined that the bleeding was a very significant process with the Veteran becoming weak and the fact that he was found on the bathroom floor.  His BP dropped to 70/50 and several hours later he was on a respirator with a pO2 of 64 on 100 percent oxygen with pulmonary edema and enlarged heart from the fluid overload.

Second, Dr. T.L.H. disagreed with the VA finding that the clinical data were sufficient to diagnose an inflammatory response syndrome.  He noted that the Cleveland Clinic criteria are: SIRS (two or more of the criteria):

* Temperature < = 36 degrees Celsius
* Tachycardia> = 90
* Respiration > = 20 or pCO2 < 32
* WBC (< = 4000 or > = 12,000) or > 10 percent Bands

Dr. T.L.H. noted that: (1) the Veteran's temperature was 35.9 degrees Celsius only after a significant GI bleed and secondary hypotension; (2) with respect to tachycardia, his pulse was 85, which was inappropriately low after a GI blood loss of this magnitude; (3) with respect to respirations, his were 18 and pCO2 at that point in the day was 33.3; and (4) his WBC was chronically high from the chronic myeloid leukemia and noted to be 18,000 to 22,000 prior to this hospitalization and had dropped from 19.1 to 15.5 the day of this incident.  Ultimately, it was determined that none of the SIRS criteria had been met.

Third, Dr. T.L.H. stated that due to the Veteran's diagnosis of sepsis and SIRS, there should have been multiple cultures of the blood, urine, sputum, colon, throat, and every other available source.  He did not find it appropriate that VA personnel had only taken one pair of blood cultures.

Fourth, Dr. T.L.H. took issue with the VA examiner's conclusion that since it was possible to have sepsis syndrome with negative blood cultures, and since the Veteran's circulatory collapse and dysfunction in multiple organs was otherwise consistent with septic shock, septic shock was the principal cause of death.  Dr. T.L.H. noted that the Veteran had multiple organ dysfunction in the past, all related to the Sneddon's syndrome.  It was again noted that Sneddon's syndrome is a form of arteriopathy - arteries affecting all organs - and is also associated with vascular thromboses.  It was also associated with the presence of aPL antibodies and this accentuated the propthromibic state (hyper-coagulability) that exists when Coumadin is withdrawn.

Dr. T.L.H. concluded that with respect to the Veteran's situation, Coumadin was abruptly withdrawn, the possibility of clotting on withdrawal was ignored, the possibility that Sneddon's syndrome was giving an inaccurate INR was not considered, the Veteran was not given LMW heparin during the period of withdrawal to reduce the risk of clotting, chromogenic factor X levels and the Prothrombin-Proconvertin time was not performed and the consultation was ignored that suggested that there was acute mesenteric insufficiency present during the rapid deterioration period, which could have well been from vascular thromboses.

Finally, Dr. T.L.H. took significant issue with the fact that an autopsy was not performed on the Veteran after his death to confirm the presence of sepsis.  He again concluded that the Veteran died as a direct result of years of known multiple organ problems and a known diagnosis of Sneddon's syndrome as the cause, and that the precipitating event was the abrupt withdrawal of Coumadin and treatment with vitamin K without regard for the possibility that Sneddon's syndrome leads to a return to a hypercoagulable state, the possibility of which was not covered by the use of LMW heparin.  This led to a severe GI bleed (long after the Veteran's INR was normal), severe hypotension, and led within hours, to his death with multiple organ failure, probably including a MI with his known right carotid artery and left anterior descending coronary artery blockages.  It was considered to be more likely than not that the Veteran died from complications from these known conditions (and precipitated by his treatment) than from sepsis.  It was also Dr. T.L.H.'s opinion that more likely than not, the sepsis never existed as no SIRS criteria were met, no cultures were found positive, and no autopsy evidence existed to prove any such infection in the blood or intra-abdominally.  Accordingly, the death certificate was considered incorrect and not supported by concrete evidence that such infections existed.  It was further noted that if any such sepsis or abdominal infection had existed, it was more likely than not that it could only have been contracted during the treatment of the Veteran and the only source would have been hospital-acquired and through the GI route at the course of bleeding from his Sneddon's-related GI problems and abrupt withdrawal of his Coumadin without the proper LMW heparin protection.  See Private Medical Opinion Report, T.L.H., M.D., April 30, 2012.

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  



In the present case, the Board finds that the VA medical opinions are the most persuasive evidence of record.  Initially, the Board notes that Dr. T.L.H.'s medical conclusions hinge on the interpretation of medical evidence as well as criticisms and reference to the lack of an autopsy following the Veteran's death.  Initially, Dr. T.L.H. claimed that the Veteran's Sneddon's syndrome, with its aPL syndrome, caused an inaccurate INR reading upon his admission to the VAMC.  The Board notes that Dr. T.L.H. failed to address the April 2007 VA medical opinion that stated the Veteran's high INR upon admission increased the likelihood that his abdominal pain was due to PUD.  Further, the April 11, 2007 GI evaluation determined that the Veteran's abdominal pain was consistent with PUD.  Dr. T.L.H. ignored this finding and concluded that VA personnel did not accurately treat the Veteran.  This is clearly not the case.  

Dr. T.L.H. further assumed, in attempting to prove that the Veteran did not suffer from sepsis, that mesenteric ischemia from vascular occlusion would be expected to result in abdominal pain but not expected to result in sepsis.  This statement is based upon a false premise, as the November 2007 VA examiner clearly stated that a mesenteric vessel angiography was considered for possible mesenteric ischemia, but this could not be accomplished due to the Veteran's renal insufficiency.  Further, Doppler testing was also attempted, but could not be performed due to the Veteran's renal insufficiency.  As such, it is unclear how Dr. T.L.H. arrived at the conclusion that the Veteran (a) suffered from mesenteric ischemia and (b) that this would not result in sepsis.

The November 2007 VA examiner also noted that the VAMC ICU notes indicated that sepsis was thought to be from a pulmonary or GI source.  The Board notes that it is well documented in the record that Sneddon's syndrome is not known to be associated with pulmonary manifestations (chest pain, cough, shortness of breath, etc.) nor is it known to be associated with abdominal abnormalities (especially not PUD).  Additionally, although blood cultures performed on April 15, 2007, could not determine the source of the believed infection, according to the cited treatise evidence, this was a common finding despite the fact that patients did suffer from infections.  Most notably, the Veteran was diagnosed with leukemia and was therefore considered immunocompromised.

The Veteran also demonstrated previous diagnoses of H. pylori and gastric ulcer, neither of which was discussed by Dr. T.L.H.  Further, there is no evidence of record to demonstrate thromboembolic injury to multiple organs and Dr. T.L.H. failed to discuss the VA conclusion that the Veteran's renal function was consistent with septic shock.  As such, the Board finds the VA medical opinions to be the most persuasive, as all possible avenues of entitlement have been explored, the conclusions provided have been supported by relevant medical treatise evidence, and the VA examiners provided thorough and supported opinions with respect to the assignment of service connection in this case.  The Board does not assign significant probative weight to Dr. T.L.H.'s medical opinions as they are not fully supported by the evidence, nor did he provide reference to the relevant medical treatises that supported his conclusions.

The Board has considered the Appellant's assertions and acknowledges that she is competent to report her own observations with respect to the Veteran's symptoms and behavior.  However, the Board ultimately places far more weight on the opinion of the VA specialists, who reviewed the record, including those relating directly to the Veteran's death, and concluded that it was unlikely, given the immediate nature of his death, that his service-connected Sneddon's syndrome caused or contributed to his demise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In summary, the evidence clearly establishes that the Veteran's service-connected disabilities neither caused nor materially contributed to his death.  Accordingly, the Appellant's claim fails on the basis of element (3) under Shedden and the claim of entitlement to service connection for the cause of the Veteran's death must be denied.

B.  DIC Benefits under 38 U.S.C.A. § 1318

When a veteran dies, not as the result of his own willful misconduct, and was in receipt of or entitled to receive compensation at the time of death for a service-connected disability, and the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death, or the disability was continuously rated totally disabling for a period of not less than 5 years from the date of such veteran's discharge or other release from active duty, then VA shall pay DIC benefits to the surviving spouse in the same manner as if the veteran's death was service-connected.  See 38 U.S.C.A. § 1318 (2011).

Even though a veteran died of non-service-connected causes, VA will pay death benefits to the surviving spouse or children in the same manner as if the veteran's death were service-connected, if: (1) the veteran's death was not the result of his own willful misconduct, and (2) at the time of death, the veteran was receiving, or was entitled to receive, compensation for service-connected disability that was: (i) rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; (ii) rated by VA as totally disabling continuously since the veteran's release from active duty and for at least 5 years immediately preceding death; or (iii) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the veteran was a former prisoner of war who died after September 30, 1999.

"Entitled to receive" means that at the time of death, the veteran had service-connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to the veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. 5314 to offset an indebtedness of the veteran; (3) the veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA decision concerning an issue of service connection, disability evaluation, or effective date; (4) the veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C. § 1174(h)(2); (6) VA was withholding payments because the veteran's whereabouts was unknown, but the veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C. § 5308 but determines that benefits were payable under 38 U.S.C. § 5309.  See 38 C.F.R. § 3.22 (2011).

The Board notes that there have been a number of court decisions in recent years that have resulted in some confusion in the processing of claims for DIC under 38 U.S.C.A. § 1318.  Clarification has been provided by two recent decisions from the United States Court of Appeals for the Federal Circuit (Federal Circuit).  However, a discussion of the evolution of the handling of such claims is pertinent to the understanding of why this claim must now be denied.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 3.22(a)(2), the Court found that a surviving spouse can attempt to demonstrate that a veteran hypothetically would have been entitled to a different decision on a service connection claim, based on evidence in the claims file or in VA custody prior to the veteran's death and the law then applicable or subsequently made retroactively applicable.  See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a later decision, the Court found that 38 C.F.R. § 3.22(a), as it existed, permitted a DIC award in a case where the Veteran had never established entitlement to VA compensation for a service-connected total disability and had never filed a claim for such benefits which could have resulted in entitlement to compensation for the required period.  See Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the claimant had to set forth the alleged basis for the veteran's entitlement to a total disability rating for the 10 years immediately preceding his death.  See Cole v. West, 13 Vet. App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court decisions, VA amended 38 C.F.R. § 3.22, the implementing regulation for 38 U.S.C.A. § 1318, to restrict the award of DIC benefits to cases where the veteran, during his lifetime, had established a right to receive total service-connected disability compensation for the period of time required by 38 U.S.C.A. § 1318, or would have established such right but for clear and unmistakable error in the adjudication of a claim or claims.  See 65 Fed. Reg. 3,388 (Jan. 21, 2000).  The regulation, as amended, specifically prohibited "hypothetical entitlement" as a basis for establishing eligibility. 

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal Circuit held that for the purpose of determining whether a survivor is entitled to "enhanced" DIC benefits under 38 U.S.C.A. § 1311(a)(2) (Veteran required to have been rated totally disabled for a continuous period of eight years prior to death), the implementing regulation, 38 C.F.R. § 20.1106, did permit "hypothetical entitlement." 

In National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), the Federal Circuit addressed a challenge to the validity of the amended 38 C.F.R. § 3.22.  Initially, the Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 constituted an interpretive rule that did no more than interpret the requirements of 38 U.S.C.A. § 1318 and clarified VA's earlier interpretation of the statute.  260 F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, the Federal Circuit found that the statutory language was ambiguous as to whether a "hypothetical" claim was allowed.  Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also has "entitled to receive" language, as interpreted in Hix, was virtually identical to 38 U.S.C.A. § 1318, but that VA interpreted them differently.  Id. at 1379.  Moreover, it found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106, were in conflict with respect to interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The Federal Circuit remanded the case for VA to undertake expedited rulemaking to explain the rationale for interpreting the statutes differently or to resolve the conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide that there would be no "hypothetical" determinations under 38 U.S.C.A. § 1311(a) on the question as to whether a deceased Veteran had been totally disabled for eight years prior to death so that the surviving spouse could qualify for the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 2003) (NOVA II), after reviewing its holding in NOVA I, the Federal Circuit observed that VA had determined that the "entitled to receive" language of 38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 1318 should be interpreted in the same way and that 38 C.F.R. § 3.22 provided the correct interpretation.  The Federal Circuit also held that VA provided a permissible basis and sufficient explanation for its interpretation of the statutes as a bar to the filing of new claims posthumously by a veteran's survivor, i.e., claims where no claim had been filed during the veteran's life or the claim had been denied and was not subject to reopening - "hypothetical entitlement" claims.  Id. at 1379-80.

Therefore, the state of the law is such that claims for DIC benefits under 38 U.S.C.A. § 1318 must be adjudicated with specific regard given to decisions made during a veteran's lifetime, and without consideration of hypothetical entitlement for benefits raised for the first time after a veteran's death.  See Rodriguez v. Peake, 511 F.3d 1147 (2008).

At the time of his death in April 2007, the Veteran was in receipt of a combined evaluation of 100 percent; however, that rating dated from May 20, 1999.  38 U.S.C.A. § 1318 requires that the decedent have had a disability that was continuously rated totally disabling for a period of 10 or more years immediately preceding death in order for its benefits to be warranted.  The Board finds that the Veteran was not in receipt of or entitled to receive compensation at the time of death for a service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death. 

In light of the above discussion, the Board concludes that the Appellant's claim for DIC under 38 U.S.C.A. § 1318 must be denied because the Veteran did not have a service-connected disability that was continuously rated as totally disabling for a period of 10 or more years immediately preceding his death. 


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation under 38 U.S.C. § 1318 is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


